Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered February 28, 2000, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
Following a jury trial, defendant was found guilty of the crime of promoting prison contraband in the first degree. He was sentenced as a second felony offender to a prison term of 3 to 6 years to run consecutive with his existing prison sentence. We are unpersuaded by defendant’s sole contention on appeal that the sentence imposed was harsh and excessive. County Court appropriately considered the nature of the crime and defendant’s extensive criminal history before imposing sentence. Inasmuch as the record reveals no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence imposed (see People v Pagan, 304 AD2d 980, 981 [2003], lv denied 100 NY2d 564 [2003]; People v Anderson, 299 AD2d 578, 579-580 [2002], lv denied 99 NY2d 580 [2003]), it will not be disturbed.
Mercure, J.P, Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.